DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vieth (U.S. 5290149) in view of Volk et. al. (U.S. 20190353179)
In re claim 1, Vieth teaches a manufacturing method of an axial air moving device with blades overlapped in an axial projection (as shown in fig. 1; [Col. 4, ln 31-61]), the method comprising: 
providing a model (“thickness of profile, is in a way ‘modeled’”, [Col. 4, ln 31-61]) of the axial air moving device comprising 
a hub (fig. 1; hub structure 13; [Col. 4, ln 31-61]) and 
a plurality of blades arranged annularly on a peripheral surface of the hub spacedly (blades n-3 to n+3 (also 11, 12) as shown in fig. 1), and 
each of the blades being overlapped partially in an axial direction of the hub (blades are overlapped as shown in fig. 1, and as stated in [Col. 4, ln 31-61]); 
parting off the model of the axial air moving device in the axial direction of the hub (as shown in fig. 4-8) to divide the blades into 
at least one first blade (fig. 1, 6; 11; [Col. 7, ln 35-63]) and 
at least one second blade (fig. 1, 6; 12; [Col. 7, ln 35-63]) which are overlapped in the axial projection respectively (fig. 3, 6; [Col. 7, ln 63-Col. 8, ln 10]; note: collision area 31 is absent in fig. 6, but clearly shown in fig. 3) and to form a plurality of parting models (as suggested via fig. 1, there are a plurality of blades n-3 to n+3, which implies a plurality of parting models, model for blades n (11), and n+1 (12) is shown in fig. 6); 
performing a mold manufacture using axial demolding (ejected from the mold; abstract; [Col. 2, ln 53-68] implies that the part is ejected from the mold in an axial manner3) to the parting models to form 
at least one first mold ([Col. 5, ln 29-57] states that injection molding is used, and that the mold has a number of slides corresponding to the number of impeller blades) and 
at least one second mold (see above, part of injection mold other than the slide); 
performing an injection molding ([Col. 5, ln 29-57]) by using the first mold and the second mold, 
wherein, the second blades are connected to the first blades correspondingly to form each of the blades with a curved surface in a continuous manner (as shown in fig. 1).
Vieth lacks 
the first mold forming 
a first parting model comprising a plurality of first blades and
a second parting model comprising a plurality of second blades; 
at least one second blade which are non-overlapped in the axial projection; and 
connecting the first parting model and the second parting model to form the axial air moving device. 
Volk teaches 
an impeller assembly formed of individual portions that provide for an overlapping or non-overlapping blade subcomponent (see fig. 14-15; [0086]; note: multiple blades shown, such as first blade subcomponent 970 and second blade subcomponent 974) where each of the blade members may include a dual curvature relative to two planes formed via. an injection molding process ([0148])

However, the step of connecting the first parting model, comprising a plurality of first blades, with the second parting model, comprising a plurality of second blades, essentially results in the formation of a parting model comprising a plurality of blades (first blades connected to second blades), such as that taught by Vieth.
Additionally, this step is essentially combining the first parting model with the second parting model, which would have been obvious to one having ordinary skill in the art, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the mold of Vieth into a first part having a plurality of first blades and into a second part having a plurality of second blades, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Vieth, to incorporate at least one second blade which are non-overlapped in the axial projection, as clearly suggested and taught by Volk, in order to allow the manufacturability of a double curvature blade or vane for an impeller within the simple two-plate injection process ([0006]). 

In re claim 2, Vieth and Volk teach the manufacturing method of the axial air moving device with the blade overlapped in the axial projection according to claim 1, but lack wherein 
the first parting model comprises 
a first hub and 
a first peripheral surface connected with the first blades, and 
the second parting model comprises 
a second hub and 
a second peripheral surface connected with the second blades.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the mold of Vieth into a first part having a first hub connected to a plurality of first blades and into a second part having a second hub connected to a plurality of second blades (note: first and second peripheral surface connected with the first and second blades, would be inherent with such a modification), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claim 3, see claim 2 above.
In re claim 4, Vieth and Volk teach the manufacturing method of the axial air moving device with the blade overlapped in the axial projection according to claim 1, but fail to teach wherein 
a first gap is located between any two first blades adjacent to each other in the axial projection of the first parting model; and 
a second gap is located between any two second blades adjacent to each other in the axial projection of the second parting model.
However, horizontally separating the impeller 10 (and/or the impeller mold) of Vieth into a first part having a plurality of first blades and into a second part having a plurality of second blades would result in 
a first gap is located between any two first blades adjacent to each other in the axial projection of the first parting model; and 
a second gap is located between any two second blades adjacent to each other in the axial projection of the second parting model,
since a gap is present between the blades as shown in fig. 1 of Vieth.

Additionally, such a modification would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the mold of Vieth into a first part having a plurality of first blades and into a second part having a plurality of second blades, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claim 5, see claim 2 above.
In re claim 6, Vieth and Volk teach the manufacturing method of the axial air moving device with the blade overlapped in the axial projection according to claim 1, and Vieth further teaches wherein 
the blades comprise 
a plurality of skew angles (as shown in fig. 1), 
a plurality of blade angles (as shown in fig. 1) or 
a plurality of skew angles and a plurality of blade angles on a plurality of cross sections of a plurality of radius positions.
 
Conclusion
The prior art made of Lei et. al. (U.S. 20030185682) teaches an impeller with overlapping blades (as shown in fig. 1a-fig. 1c) formed from a first part (fig. 1a; 1) and a second part (fig. 1a; 1’). The prior art made of Horng et. al. (U.S. 6572336) also teaches an impeller that is formed  from a first part and a second part (as shown in fig. 3, fig. 5; ). The prior art of Otsuka (U.S. 6511300) discloses an impeller with overlapping blades (abstract) formed via molding using synthetic resin (Col. 2, ln 16-33). The prior art of Lin et. al. (U.S. 20210062820) discloses a fan module having a first body and a second body (as shown in fig. 6a, 6b). The prior art of Lin et. al. (U.S. 7401638) discloses an impeller having a plurality of overlapping blades (abstract; fig. 2d) formed via injection molding (Col. 2, ln 5-12). The prior art of record above, which is not relied upon, is considered to be pertinent to the applicant's disclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747